Citation Nr: 0835219	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for low back pain of muscular origin, secondary to 
chronic myositis.  

2.  Entitlement to service connection for depression, to 
include as secondary to low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1990 to March 
1997, with National Guard service from January 1998 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, increasing the veteran's disability 
evaluation to 40 percent for his lower back pain, and denying 
the veteran's claim of service connection for depression.  

This matter was previously before the Board.  In a September 
2006 decision, the Board remanded the veteran's claims for 
additional development.  VA made a full attempt to satisfy 
the mandates of the remand, and as such, the Board finds that 
this claim is ready for appellate review.  


FINDINGS OF FACT

1.  The veteran failed without good cause to report for VA 
examinations scheduled for the purpose of evaluating the 
severity of his lower back disorder in making a determination 
on his increased rating claim.  

2.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
establish the claims.  

3.  The evidence of record does not establish that the 
veteran has a current diagnosis of a psychiatric disorder, to 
include depression.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to a rating in excess of 40 
percent for a lower back disability is denied by operation of 
law.  38 C.F.R. § 3.655 (2007).  

2.  The criteria for establishing service connection for a 
psychiatric disorder, to include depression, have not been 
met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.310, 3.159 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Regarding the veteran's claim of service connection for 
depression, the duty to notify was satisfied by way of 
letters sent to the veteran in June 2003, August 2003 and 
October 2006 that fully addressed all notice elements.  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The letters also detailed what was 
required to establish a claim of secondary service 
connection.  

Even though the veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim (in the October 2006 notice 
letter), the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because 
the claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006). 

Concerning the veteran's increased-compensation claim, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
veteran in April 2003, prior to the initial RO decision that 
is the subject of this appeal.  The letter informed him of 
what evidence was required to substantiate the claim, and 
informed him of the need to demonstrate that his disability 
had increased in severity.  

The Board acknowledges that the letter sent to the veteran in 
April 2003 does not fully meet the requirements of Vazquez-
Flores and is not sufficient as to content and timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the August 2003 notice letter provided the 
veteran with the specific criteria for the next higher 
disability rating under the applicable diagnostic code, as 
did the July 2004 supplemental statement of the case (SSOC).  
Finally, the October 2006 notice letter provided the veteran 
with examples of the types of evidence the veteran should 
submit in support of his claim.  Based on this evidence, the 
veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in a letter 
received by VA in May 2003, the veteran described in detail 
the impact of his back disorder on his daily life.  The 
veteran also indicated in his August 2003 notice of 
disagreement (NOD) that his back disability had made it 
difficult for him to accomplish any task due to his constant 
pain.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication, and the presumption 
of prejudice is rebutted.  The Board finds that the 
notification requirements have been satisfied as to both 
timing and content, and no further development is required 
regarding the duty to notify.  



Duty to Assist


Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records and National Guard records.  Also, the 
veteran received a VA medical examination in April 2003 and 
was scheduled for additional VA examinations in 2008 (that, 
as discussed below, he failed to report to), and VA has 
obtained these records as well as the records of the 
veteran's outpatient treatment with VA.  Significantly, 
neither the veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Increased Disability Rating for a Lower Back Disability

The veteran was originally granted service connection for his 
lower back disability in a January 1998 rating decision.  A 
disability rating of 10 percent was assigned under Diagnostic 
Code 5295.  In a June 2003 rating decision, the veteran's 
disability rating was increased to 40 percent.  The veteran 
appealed to the Board, seeking a higher disability rating.  

In September 2006, the Board remanded the veteran's increased 
rating claim to ascertain the current severity of the 
veteran's lower back disability.  Accordingly, the veteran 
was scheduled for an orthopedic examination in April 2008.  
However, the veteran failed to report for this examination.  
No notice of good cause was received by VA, and the veteran 
did not indicate a desire to reschedule his VA examination.  

In a letter mailed to the veteran in May 2008, the veteran 
was informed that he had failed to appear for his VA 
examinations.  The letter also notified the veteran that the 
VA medical facility had been asked to reschedule the 
examination.  The letter also informed the veteran that if he 
failed to report to this examination, without good cause, VA 
may have to deny the veteran's claim.  In June 2008, the 
veteran was notified of his rescheduled examinations.  
However, the veteran again failed to report.  According to 
the veteran's representative's statement of September 2008, 
the reasons for the veteran's failure to attend his VA 
examinations were unknown.  

If a veteran fails to report for a scheduled examination for 
an increased rating claim, the claim shall be denied.  38 
C.F.R. § 3.655(b).  While VA has a statutory duty to assist 
in developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since the veteran 
failed to report to any of his scheduled VA examinations in 
2008, and since the veteran provided VA with no statement as 
to cause, the Board must deny the veteran's claim for an 
increased disability rating.  

Service Connection for Depression

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  A veteran's own conclusion, stated in support of his 
claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2007); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Facts and Analysis

The veteran contends that he is entitled to service 
connection for depression.  It is the veteran's belief that 
he has depression, and that this depression is related to his 
service-connected lower back pain.  However, upon review of 
all of the evidence of record, the Board finds that there is 
no evidence that would warrant the granting of service 
connection for depression.  

There is no medical evidence of record establishing that the 
veteran has ever been diagnosed with depression, or that he 
has ever sought treatment for depression.  The only evidence 
suggesting depression is an addendum to a May 2003 VA 
outpatient treatment record.  According to this record, a two 
question depression screening was administered, and the 
veteran's answers resulted in a positive screening.  No 
actual diagnosis of depression was assigned as a result of 
this screening.  Furthermore, the original May 2003 record 
for which this addendum was prepared noted that the veteran 
denied suffering from depression or anxiety.  

Therefore, the competent medical evidence of record does not 
support the veteran's claim that he suffers from depression.  
The Board recognizes that the veteran has reported suffering 
from depression since his December 1998 statement to VA.  
However, as a lay person, the veteran is not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Board does not find the veteran's belief that 
he suffers from depression to be sufficiently credible to 
warrant the grant of service connection.  

VA attempted to remedy this evidentiary deficiency by 
scheduling the veteran for a mental examination in May 2008.  
The veteran failed to report to this examination, however, 
and also failed to report to the subsequent rescheduled VA 
examination in June 2008.  As such, VA was unable to obtain 
any medical evidence in support of the veteran's claim of 
depression.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  As discussed above, there is simply no medical 
evidence of record establishing that the veteran has a 
current diagnosis of depression, or any other psychiatric 
disorder.  

As already noted, the duty to assist is not always a one-way 
street.  If he wishes help, the veteran cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
While VA has a duty to assist the veteran in the development 
of a claim, that duty is not limitless.  In the normal course 
of events, it is the burden of the veteran to appear for VA 
examinations.  If he does not do so, there is no burden on VA 
to "turn up heaven and earth" to find him.  Hyson v. Brown, 
5 Vet. App. 262 (1993).  

Therefore, the Board concludes that the veteran does not have 
a current diagnosis of depression.  There must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a 
medical diagnosis of depression, the Board must deny the 
veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
All of VA's attempts to assist the veteran in obtaining the 
necessary evidence have been futile.  As such, the Board must 
conclude that the veteran does not currently have depression.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for depression, to include as secondary 
to his lower back disability, must be denied.




ORDER

Entitlement to a disability evaluation in excess of 40 
percent for low back pain of muscular origin, secondary to 
chronic myositis, is denied.  

Entitlement to service connection for depression, to include 
as secondary to low back pain, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


